In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition for an opportunity to ballot by providing for write-in candidates in a primary election to be held on September 11, 2001, for the nomination of the Independence Party as its candidates for the public offices of Stony Point Town Supervisor and Member of the Town Council, Town of Stony Point, the appeals are from (1) an order of the *461Supreme Court, Rockland County (O’Rourke, J.), dated August 7, 2001, and (2) a final order of the same court entered August 13, 2001.
Ordered that the appeals are dismissed, without costs or disbursements.
The appellant defaulted in appearing in the underlying proceeding. No appeal lies from a paper entered on the default of the appealing party (see, CPLR 5511; Matter of Lieberman v City of New York, Dept, of Hous. Preservation & Dev., 120 AD2d 730). Santucci, J. P., Krausman, Goldstein and Cozier, JJ., concur.